Citation Nr: 1022651	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-31 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a separate compensable rating for chronic 
kidney disease, stage 3, as a complication of diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for the 
Veteran's diabetes mellitus and peripheral neuropathy of the 
lower extremities.  The Veteran perfected appeals of the 
initial evaluations assigned.  

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in Newark in September 
2007 to present testimony on the issues on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO jurisdiction over that evidence.  

The Board remanded the claims in April 2008 in order for 
specific private treatment records to be obtained.  The 
Appeals Management Center obtained those records and 
associated them with the claims file.  Therefore, the Board 
finds that the terms of the April 2008 remand have been more 
than substantially complied with.  

The Veteran submitted further evidence in October 2009, 
waiving his right to have the RO review that evidence in 
January 2010.  That evidence included a private physician's 
statement indicating that the Veteran was being treated for 
chronic kidney disease, stage 3, due to diabetes mellitus.  
As will be fully discussed below, complications of diabetes 
mellitus are eligible for separate ratings.  The medical 
evidence at this time, however, is insufficient to establish 
a rating for this complication.  Therefore, that portion of 
the Veteran's disability rating has been added as an 
additional issue on the title page of this decision and will 
be remanded for further development. 

The issue of entitlement to a compensable evaluation for 
chronic kidney disease, stage 3, as a complication of 
diabetes mellitus, is REMANDED to the agency of original 
jurisdiction.  VA will notify the Veteran if further action 
is required.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's 
diabetes mellitus has required a medication regime which 
includes insulin shots between once and twice daily and other 
oral medication.  His diet has remained restricted, and his 
physicians have recommended regulating his activities due to 
fatigue.  

2.  At no point during the relevant appeal period has the 
Veteran's diabetes mellitus required hospitalizations for 
hypoglycemia or ketoacidosis, nor caused the Veteran to seek 
regular treatment from his diabetic care provider twice per 
month or more.  His weight remains stable.

3.  Throughout the appeal, the Veteran's bilateral peripheral 
neuropathy of the lower extremities has been manifested by a 
moderate level of disability, in that he experiences definite 
sensory impairment in the form of numbness and tingling in 
the feet, with occasional cramps of the lower legs, and 
diminished vibration in his toes.  He also has fatigue upon 
walking or climbing stairs.  His reflexes have been 
consistently documented as between low normal and normal.  

4.  At no point during the appeal has the Veteran's bilateral 
peripheral neuropathy of the lower extremities caused 
complete paralysis, or a level of severe disability.  
Specifically, the evidence does not demonstrate foot drop 
with slight droop of first phalanges of all toes; a complete 
lack of dorsiflexion of the feet or extension of the proximal 
phalanges of the toes; abduction or adduction abnormalities; 
or, anesthesia covering the entire dorsum of the feet and 
toes.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for diabetes 
mellitus are met for the length of the appellate period.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 
(2009).

2.  The criteria for a 20 percent rating for peripheral 
neuropathy of the right lower extremity are met for the 
length of the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.20, 4.27, 4.124a, Diagnostic Code 8599-8521 (2009).

3.  The criteria for a 20 percent rating for peripheral 
neuropathy of the left lower extremity are met for the length 
of the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 
4.27, 4.124a, Diagnostic Code 8599-8521 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In December 
2004, the agency of original jurisdiction (AOJ) sent a letter 
to the Veteran providing the notice required for the initial 
claim of service connection for diabetes mellitus and 
peripheral neuropathy.  Service connection was subsequently 
granted, and the Veteran appealed the initial ratings 
assigned.  In cases such as this, where service connection 
has been granted and initial disability ratings and effective 
dates have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

The Veteran bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  That burden has not been met in this case, as 
neither the Veteran nor his representative has alleged such 
prejudice.  Regardless, in a letter dated in March 2006, the 
AOJ notified the Veteran of the process by which disability 
ratings are determined.  The Veteran was given the 
opportunity to submit additional information.  The claim was 
readjudicated subsequently in the January 2007 statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  The Board 
finds that the Veteran has been adequately notified of the 
information and evidence necessary to substantiate his claims 
for a higher rating, and because he was not precluded from 
participating effectively in the processing of his claims, 
the late notice did not affect the essential fairness of the 
decision.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  Specifically, during his hearing before 
the undersigned, the Veteran reported receiving all care from 
a private physician.  VA requested and obtained those records 
in April 2008.  In September 2009, the Veteran submitted 
additional private treatment records, with a waiver of AOJ 
consideration of that evidence.  He has not notified VA of 
any further evidence to be obtained on his behalf.  
Therefore, the Board sees no reason to further delay a final 
decision in this case.  

The Veteran has been medically evaluated in conjunction with 
his claims for higher initial disability evaluations.  
Examination reports in December 2004 and November 2006 have 
been reviewed and found to be adequate, as they address the 
Veteran's symptoms in relation to the rating criteria.  In 
all, the duty to assist has been fulfilled.

Disability Evaluations

The Veteran seeks higher initial disability evaluations for 
his service-connected diabetes mellitus and peripheral 
neuropathy of the lower extremities.  Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals such as this 
that concern the assignment of an initial rating, the level 
of disability from the grant of service connection forward 
will be examined.  Higher evaluations for separate periods 
are available based on the facts found during the appeal 
period to account for any fluctuation in severity.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Diabetes Mellitus 

Service connection was established for diabetes mellitus by 
the March 2005 rating decision on appeal.  An initial 
evaluation of 20 percent was established, under 38 C.F.R. 
§ 4.119, DC 7913.   

Under the rating criteria for the endocrine system, and 
specifically for diabetes mellitus, the next higher 
evaluation of 40 percent is assigned when the disorder 
requires insulin, a restricted diet, and the regulation of 
activities.  "Regulation of activities" means that the 
medical evidence must show that it is medically necessary for 
the Veteran to avoid strenuous occupational and recreational 
activities.  See Camacho v. Nicholson, 21 Vet. App. 360 
(2007).  

A 60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and the regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A total evaluation of 100 percent is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
a restricted diet, and the regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated. 

The Veteran has undergone two VA examinations, in December 
2004 and November 2006.  He has also submitted relevant 
private medical treatment records, and testified before the 
undersigned as to the severity of his disability.  Upon 
review of all the evidence, the Board finds that the 
Veteran's disability picture more nearly approximates that 
considered by the 40 percent rating, but no higher. 

The December 2004 VA examination report of record reflected 
"fairly well-controlled" diabetes through use of oral 
medication.  The Veteran reported that he had had no episodes 
of ketoacidosis and that he had not been hospitalized for 
diabetes.  He also reported that his regular care included 
seeing his physician every three months.  A statement from a 
private physician dated in April 2005 confirmed that the 
Veteran had been on insulin since November 2001.  Additional 
private evidence received in August 2005 confirmed that in 
November 2001, the Veteran's diet was restricted to 1800 
calories a day.

An additional VA examination was accomplished in November 
2006, at which time it was noted that the Veteran was 
required to inject insulin twice daily.  He was also on a 
low-carbohydrate diet, and his weight was noted to be stable.  
He continued to report that he had no episodes of 
ketoacidosis and that he had not been hospitalized.  He also 
reported continuing to see his diabetic care physician once 
every three months.  The physician noted that the Veteran's 
activities were restricted due to weakness and fatigue.  He 
concluded by noting that the Veteran's diabetes mellitus was 
well-controlled on insulin and other oral medications. 

In his hearing before the undersigned in September 2007, the 
Veteran testified that he continued to work full time, though 
he had changed to the night shift, as fewer bosses were 
around, which enabled him to move more slowly.  He described 
his doctor telling him to do only what he could manage, and 
submitted at that time a note from his physician which 
indicated that the Veteran has "limited activities secondary 
to fatigue."  He confirmed that he visited his diabetic care 
provider every three months, who had increased his insulin 
and continued his restricted diet. 

Additional private records, dated from January 2006 to 
February 2008 confirm continued treatment for diabetes 
mellitus, involving insulin and diet control, on a schedule 
of roughly every three months. 

This evidence confirms that throughout the course of the 
appeal, the Veteran's disability meets the criteria for the 
40 percent rating.  Specifically, his diabetes mellitus has 
required insulin shots between once and twice daily, as well 
as other oral medication.  His diet has remained restricted, 
and his physicians have recommended regulating his 
activities.  This disability picture warrants the higher 40 
percent rating, as each of the criteria have been met.  To 
that extent, the appeal is granted.

The requisites for the ratings above 40 percent have not been 
met.  Although the Veteran meets some of the criteria for the 
60 percent rating, in that he requires insulin, a restricted 
diet, and the regulation of activities, the record does not 
confirm the additional requirements for the higher rating.  
The Veteran has specifically denied experiencing episodes of 
ketoacidosis or hospitalizations due to hypoglycemic 
reactions in his VA examinations in December 2004 and 
November 2006, as well as in his sworn testimony before the 
Board.  The concurrent treatment records do not contradict 
these statements.  Additionally, the record does not show 
that the Veteran sees his diabetic care provider twice 
monthly.  Rather, he has consistently noted that he sees his 
provider once every three months.  See VA examination 
reports, December 2004 and November 2006; see also September 
2007 hearing transcript.  The records do not include any 
recommendations by physicians that he be seen more 
frequently.  Therefore, it cannot be said that his symptoms 
more nearly approximate those contemplated by the 60 percent 
rating. 

Similarly, although the Veteran has some symptoms referenced 
in the criteria for the 100 percent rating, the remaining 
criteria are not present.  For example, the Veteran requires 
more than one daily injection of insulin, and his activities 
are regulated.  He also has compensable complications, 
including peripheral neuropathy.  As noted above, however, 
the record reflects no episodes of ketoacidosis, nor any 
hospitalizations due to his diabetes.  He maintains far less 
than weekly visits to his diabetic care provider.  The 
evidence shows a relatively stable weight, increasing more 
than decreasing, over the course of the appeal.  Compare, 
e.g., December 2004 and November 2006 VA examination weights 
to notations in the private treatment records from January 
2006 to February 2008.  This disability picture, therefore, 
does not more nearly approximate that contemplated by the 
maximum rating.  Instead, it fits squarely in the 40 percent 
rating category.

The Board observes that Note (1) to DC 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under DC 7913).  In this case, 
service connection has already been established for the 
Veteran's currently diagnosed diabetic peripheral neuropathy 
of the upper and lower extremities.  Additionally, he is in 
receipt of special monthly compensation for loss of use of a 
creative organ.  Therefore, as separate ratings are already 
in effect for those complications, they will not further be 
discussed in this context, so as to avoid pyramiding.  See 38 
C.F.R. § 4.14 (the evaluation of the same manifestations 
under various diagnoses is to be avoided).  

The evidence also confirms that the Veteran is being treated 
for stage 3 chronic kidney disease, which has been linked to 
his diabetes mellitus.  See private physician's statement, 
August 2009.  While this disability is eligible for a 
separate evaluation, the medical treatment evidence currently 
of record does not sufficiently describe the Veteran's 
symptoms relative to this disease.  Therefore, the separate 
rating for this disability is discussed in the remand section 
below, for further evaluation and assignment of the 
appropriate rating by the agency of original jurisdiction.  

Staged ratings have been considered; however, they are not 
found to be appropriate in this instance.  See Fenderson v. 
West, supra.  In particular, while the Veteran's dose of 
insulin has, in fact, increased to a degree over the course 
of the appeal, the 40 percent rating assigned accounts for 
the use of this medicine.  As the Board has explained, his 
constellation of symptoms have not increased to the point of 
warranting higher ratings at any point during the appeal.  

The Board has also considered whether the evidence of record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1), and specifically finds that it does not.  That 
regulation applies when the rating schedule is inadequate to 
compensate for the average impairment of earning capacity for 
a particular disability.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional or unusual disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

Here, the rating criteria found in DC 7913 reasonably 
describe the Veteran's disability level and symptomatology.  
They account for his medication regimen, as well as his 
limitations in diet and activities.  Furthermore, the 
competent evidence does not demonstrate that his diabetes 
mellitus causes marked interference with his activities of 
daily living, over and above what it is contemplated by the 
schedule.  As of the date of his hearing, the Veteran 
continued to work full time, even though at a slower pace 
than he used to be able to achieve.  His disability has not 
required frequent hospitalizations, nor has it otherwise 
produced impairment unrecognized by the schedule.  

On the whole, the evidence does not support the proposition 
that the Veteran's service-connected diabetes mellitus 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Rather, his disability picture is 
contemplated by the rating schedule, and the schedular 
evaluation (at the increased, 40 percent level) is adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral 
for extraschedular consideration is not warranted.

Peripheral Neuropathy

The Veteran also seeks a higher initial rating for his 
service-connected bilateral peripheral neuropathy of the 
lower extremities.  The March 2005 rating decision on appeal 
established service connection for these disabilities and 
assigned separate 10 percent ratings for the right and left 
lower extremities respectively, under 38 C.F.R. § 4.124a, DC 
8599-8520.  Because the evidence with respect to both 
extremities has been relatively uniform in nature, the 
disabilities will be discussed together.  This is done for 
ease of discussion and is not intended to combine the 
disabilities into one disability with one rating.

Peripheral neuropathy is not specifically listed in the 
rating schedule.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  According to the 
policy in the schedule, when a disability is not specifically 
listed, the Diagnostic Code will be "built up," meaning 
that the first 2 digits will be selected from that part of 
the schedule most closely identifying the part of the body 
involved, and the last 2 digits will be "99."  38 C.F.R. § 
4.27.  For example, Diagnostic Code 8599 is used to identify 
unlisted diseases of the peripheral nerves.

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App.  
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA  
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the RO rated the Veteran's peripheral 
neuropathy under DC 8520, which provides criteria for 
paralysis of the sciatic nerve.  The Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  After consideration of all the evidence, the 
Board finds that the Veteran's peripheral neuropathy is most 
appropriately rated under DC 8521 instead.  That code 
provides ratings for complete and incomplete paralysis of the 
external popliteal nerve (common peroneal).  The Board finds 
that DC 8521 is the most closely analogous diagnostic code to 
the Veteran's disability, based on the January 2009 nerve 
conduction study of record, which demonstrates abnormality of 
the peroneal nerves in the lower halves of the lower 
extremities, rather than the sciatic nerves, which are found 
in the thighs.  

Complete paralysis of the external popliteal nerve is 
manifested by the following symptoms, and is rated at the 
maximum, 40 percent level: foot drop and slight droop of 
first phalanges of all toes; cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.

Incomplete paralysis is broken up into the three levels of 
mild, moderate, and severe.  Mild incomplete paralysis is 
rated as 10 percent disabling; moderate incomplete paralysis 
is rated 20 percent disabling; and severe incomplete 
paralysis is rated 30 percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The rating 
schedule does not define the terms "mild," "moderate," or  
"severe" as used in this diagnostic code.  Instead, 
adjudicators must evaluate all of the evidence and render a 
decision that is "equitable and just."  38 C.F.R. § 4.6.

The Veteran underwent a VA peripheral nerves examination in 
December 2004 and presented with complaints of intermittent 
numbness and tingling in both feet.  Also, he noted cramps in 
his legs and feet "off and on."  On examination, his gait 
was slow.  Knee jerk reflex testing revealed 2+ (or normal) 
reflexes symmetrically.  Ankle jerk testing was 1+ (low 
normal or somewhat diminished) reflexes symmetrically.  
Sensation to pinprick was diminished on both lower 
extremities distally, from the lower one-third of the leg 
down to both feet.  Vibration sense was reduced in both feet.  
A diagnosis of peripheral neuropathy secondary to diabetes 
mellitus was noted.

An additional VA examination was conducted in November 2006.  
The Veteran's stated symptoms remained the same, namely that 
he had paresthesia, or numbness and tingling, in his feet.  
Lower extremity reflex testing remained the same, in that 
knee jerk was 2+ and ankle jerk was 1+ bilaterally.  A normal 
gait was noted.  Testing also revealed decreased pinprick and 
light touch sensation in both legs from the lower one-third 
of the leg down to both feet.  Timed vibration sense was 
reduced in both big toes.  The diagnosis was reaffirmed.

During his hearing before the undersigned, the Veteran 
testified as to how these disabilities affected his daily 
life.  He reported that he has difficulty navigating the 
stairs in his house and at his place of employment, and that 
he becomes exhausted after one or two trips.  He also 
indicated that his son mows the lawn for him, because he no 
longer can walk to do that.  He chooses more passive 
recreational activities, such as going to the movies, as 
opposed to more physical activities, like bowling.

The Veteran underwent a private nerve conduction study in 
January 2009 and submitted the results to the Board.  That 
testing confirmed diabetic peripheral neuropathy.  
Specifically, lower extremity motor findings noted that the 
peroneal nerve's distal motor latency was normal on the left, 
and abnormal on the right.  The sensory findings noted that 
the sural nerve was abnormal on the right.  These findings 
were characterized as "moderate nerve conduction 
abnormalities," with the abnormalities on the right lower 
extremity more severe than those on the left.  The report 
also noted that the Veteran's "[m]oderate [diabetic 
polyneuropathy] is associated with measurable nerve fiber 
loss, moderate clinical symptoms, and greater near term risk 
of foot ulcers than mild disease."

Based on the totality of the evidence, the Board finds that 
the Veteran's peripheral neuropathy entails incomplete, as 
opposed to complete, paralysis of the affected nerve.  
Specifically, at no point has the evidence confirmed the 
presence of foot drop, or an inability to lift the foot.  The 
record is also devoid of a droop of first phalanges of all 
toes.  He remains able to flex his foot and toes.  While he 
experiences intermittent numbness and tingling, the evidence 
has not demonstrated anesthesia covering the entire dorsum of 
the foot and toes.  These symptoms of complete paralysis 
represent the disability picture contemplated by the maximum, 
40 percent, rating.  As the Veteran has not exhibited these 
symptoms, that rating is not appropriate.  Rather, the 
ratings that contemplate incomplete paralysis are for 
application.  

Referable to the level of the Veteran's incomplete paralysis, 
the Board finds that the record supports a higher, 20 
percent, rating for moderate symptomatology.  The Veteran's 
lower extremity disabilities involve definite sensory 
impairment, in that he has numbness and tingling in the feet, 
with occasional cramps of the lower legs, and diminished 
vibration in his toes.  He also has fatigue when walking or 
climbing stairs, and has limited his daily activities 
accordingly.  Because of these symptoms, his disability 
picture rises above the mild (10 percent) level, generally 
reserved for wholly sensory symptoms.  

The Veteran's reflexes in his lower extremities, however, 
have been consistently documented as between low normal and 
normal.  Notably, the nerve conduction study found largely 
normal results on the left side, and abnormal on the right 
side.  This cannot be said to represent a severe level of 
disability, contemplated by the 30 percent rating.  In fact, 
the clinical finding by the neurologist at that time was that 
of a moderate level of symptoms.  Accordingly, the evidence 
does not support a finding by the Board of a severe level of 
symptomatology.  Rather, the Veteran's disability picture 
more nearly approximates that contemplated by the 20 percent 
rating for moderate disability.  

Staged ratings pursuant to Fenderson v. West, supra, are not 
necessary in this instance, as the Veteran's disability of 
the lower extremities has remained relatively stable 
throughout the course of the appeal.  The findings on the 
November 2006 VA examination are largely the same as those on 
the prior December 2004 examination. The Veteran's September 
2007 hearing testimony clarifies the exact nature of the 
symptoms reported at the time of those examinations.  The 
January 2009 nerve conduction study supports a continued 
moderate level of disability.  Therefore, staged ratings need 
not be applied in this instance.

The Board has also considered whether referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
appropriate, and expressly finds that it is not, as the 
evidence does not present such an exceptional or unusual 
disability picture that the available schedular evaluations 
for his service-connected disability are inadequate.  In 
particular, the rating criteria found in DC 8521 reasonably 
describe the Veteran's disability level and symptomatology.  
They account for the Veteran's sensory symptoms, as well as 
his more objective neurologic symptoms.  Furthermore, the 
competent evidence does not demonstrate that the neuropathy 
causes marked interference with the Veteran's activities of 
daily living or employment.  The Board specifically 
recognizes the Veteran's testimony, indicating that he works 
a night shift so that he can move more slowly, and that he 
gets fatigued when climbing stairs.  Additionally, the Board 
notes that he no longer does many of the physical activities 
he used to do, such as mowing the lawn or going bowling, due 
to fatigue from working his legs.  However, these symptoms 
are contemplated by the increased rating granted herein, 
which is indicative of a moderate level of disability.  He 
does continue to be able to work full time, without requiring 
frequent hospitalizations, or otherwise manifesting 
impairment that is unrecognized by the schedule.  As this 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations are adequate.  
See Thun v. Peake, supra.

In sum, a higher initial evaluation of 20 percent is 
warranted for each lower extremity due to the Veteran's 
bilateral lower extremity peripheral neuropathy. 


ORDER

Entitlement to a 40 percent rating for diabetes mellitus is 
granted, subject to regulations applicable to the payment of 
monetary benefits.

Entitlement to a 20 percent rating for peripheral neuropathy 
of the right lower extremity is granted, subject to 
regulations applicable to the payment of monetary benefits.

Entitlement to a 20 percent rating for peripheral neuropathy 
of the left lower extremity is granted, subject to 
regulations applicable to the payment of monetary benefits.


REMAND

In October 2009, the Veteran submitted a statement from a 
private physician indicating that he is receiving treatment 
for chronic kidney disease, stage 3, secondary to diabetes 
mellitus.  As noted above, the rating schedule allows for 
separate evaluations for complications of diabetes mellitus.  
See 38 C.F.R. § 4.119, DC 7913, Note (1).  Prior to assigning 
a rating for this disability in this case, however, further 
development must be conducted.  Specifically, the treatment 
records from this private physician for this disease must be 
obtained.  Also, the Veteran must be afforded a VA 
examination to determine the level of severity of this 
complication.  



While the further delay of this case is regrettable, due 
process considerations require such action.  This matter is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  Obtain the Veteran's treatment records 
for chronic kidney disease, stage 3, from 
his private physician at Nephrology Services 
Medical Group NJ.  See August 2009 statement 
from Dr. A.F.N., indicating that the Veteran 
was receiving treatment for this disability. 

2.  After receipt of the private treatment 
records, or after a negative reply is 
received, schedule the Veteran for a VA 
examination to determine the level of 
severity of his chronic kidney disease, 
stage 3.  The claims file must be reviewed 
in conjunction with the examination.  All 
testing deemed necessary must be conducted, 
to include BUN levels, and the results must 
be reported in detail.  

3.  Thereafter, readjudicate the sole 
remaining issue on appeal, i.e., the proper 
evaluation for the Veteran's chronic kidney 
disease as a complication of diabetes 
mellitus.  See 38 C.F.R. §§ 4.115a, 4.115b.  
If the determination remains unfavorable to 
the Veteran, he and his representative 
should be furnished a supplemental statement 
of the case which addresses all evidence 
associated with the claims file since the 
last statement of the case, referable to the 
rating assigned for his chronic kidney 
disease.  The Veteran and his representative 
should be afforded the applicable time 
period in which to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Laura H. Eskenazi 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


